2017 IL App (1st) 142130-B

                                                                                  SIXTH DIVISION
                                                                                     JULY 21, 2017


No. 1-14-2130

THE PEOPLE OF THE STATE OF ILLINOIS,                          )       Appeal from the
                                                              )       Circuit Court of
       Respondent-Appellee,                                   )       Cook County.
                                                              )
v.                                                            )       No. 05 CR 26780
                                                              )
RONALD DANIELS,                                               )       Honorable
                                                              )       Joseph G. Kazmierski,
       Petitioner-Appellant.                                  )       Judge Presiding.


       JUSTICE CUNNINGHAM delivered the judgment of the court, with opinion.
       Justices Connors and Harris concurred in the judgment and opinion.


                                             OPINION

¶1     Defendant Ronald Daniels appeals from the order of the circuit court of Cook County

denying his petition under section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401

(West 2012)) to vacate his conviction for aggravated unlawful use of a weapon. In a June 2016

opinion, this court vacated the defendant’s conviction and determined that we lacked jurisdiction

to grant the State’s request (raised for the first time on appeal) to reinstate charges that were nol-

prossed at the time of defendant’s plea agreement. The supreme court subsequently directed us to

consider the effect of People v. Shinaul, 2017 IL 120162, as to whether there is appellate

jurisdiction to consider the reinstatement of the nol-prossed counts and, if so, whether those

counts can be reinstated. We reverse the denial of defendant’s section 2-1401 petition and vacate

his conviction, but we conclude we lack jurisdiction to determine whether the nol-prossed counts

may be reinstated.
1-14-2130




¶2                                       BACKGROUND

¶3       Defendant was arrested on a city bus after he was found in possession of a revolver and

four rounds of ammunition. Defendant was charged with six counts of aggravated unlawful use

of a weapon (AUUW) pursuant to various provisions of the AUUW statute (720 ILCS 5/24-1.6

(West 2004)), as well as two counts of unlawful use of a weapon by a felon (UUWF). 720 ILCS

5/24-1.1(a) (West 2004)).

¶4       Defendant pled guilty to one charge of AUUW under the provisions criminalizing

possession of an unloaded firearm with ammunition immediately accessible. 720 ILCS 5/24-

1.6(a)(1),(a)(3)(B) (West 2004)). As defendant had a prior felony conviction, this offense was a

Class 2 felony under the AUUW statute’s sentencing provision. See 720 ILCS 5/24-1.6(d) (West

2004). Defendant received a six-year sentence. Pursuant to the plea agreement, the State entered

a nolle prosequi with respect to the remaining seven counts.

¶5       After he completed his sentence, defendant filed a petition to vacate his conviction 1

pursuant to section 2-1401 of the Code of Civil Procedure. 735 ILCS 5/2-1401 (West 2012)).

The petition asserted that his AUUW conviction was invalid pursuant to People v. Aguilar, 2013

IL 112116, in which our supreme court held that “the Class 4 form of section 24-1.6(a)(1),

(a)(3)(A), (d) violates the right to keep and bear arms, as guaranteed by the second amendment to

the United States Constitution.” Id. ¶ 22. In response, the State argued that Aguilar was limited

     1
      Defendant titled this filing “Motion to Vacate the Conviction of Aggravated Unlawful Use of a
Weapon.” All subsequent filings by both parties before the trial court and before this court on appeal refer
to it as defendant’s “motion.” Defendant refers to the filing as a “section 2-1401 petition” for the first
time in his reply brief. Agreeing with this characterization, we interpret defendant’s January 2, 2014 filing
to be a petition pursuant to section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West
2012)), and we will refer to it accordingly. We further note that at no point did the State ever challenge
defendant’s ability to file this “motion,” and the State’s response brief on appeal refers to defendant’s
challenge to his conviction as a “collateral proceeding,” which suggests that their own understanding of
defendant’s “motion” is consistent with our interpretation.
                                                    -2-
1-14-2130


to the “Class 4” form of the offense and did not invalidate the statutory provision specifying a

“Class 2” felony when the offender has a prior felony conviction. 720 ILCS 5/24-1.6(d) (West

2004)).

¶6        On March 11, 2014, the trial court denied defendant’s petition to vacate his conviction.

After the trial court denied his motion to reconsider, defendant filed a timely appeal.

¶7        In its appellate brief, the State acknowledged that defendant’s conviction must be vacated

in light of People v. Burns, 2015 IL 117387, decided pending this appeal. However, the State

asked this court to remand this cause to the trial court to reinstate six of the seven nol-prossed

charges against defendant.

¶8        In June 2016, this court issued an opinion which vacated defendant’s conviction but held

that we lacked jurisdiction to consider the State’s request to reinstate the nol-prossed charges. On

March 29, 2017, our supreme court entered a supervisory order directing this court to vacate the

June 2016 opinion and “to consider the effect of [the supreme court’s] opinion in People v.

Shinaul, 2017 IL 120162, on the issues of whether (1) the appellate court has jurisdiction to

consider the reinstatement of previously nol-prossed counts following a court vacating a

conviction based on a guilty plea in exchange for remaining counts being nol-prossed; and (2) if

there is jurisdiction, whether the nol-prossed counts can be reinstated.” This court subsequently

vacated our June 2016 opinion.

¶9                                      ANALYSIS

¶ 10      We first address defendant’s argument on appeal that the trial court erred in denying his

section 2-1401 petition to vacate the conviction. “[S]ection 2-1401 of the Code represents a

comprehensive statutory procedure authorizing a trial court to vacate or modify a final order or

judgment in civil and criminal proceedings. [Citations.] A proceeding under section 2-1401



                                                 -3-
1-14-2130


constitutes an independent and separate action from the original action ***.” Warren County Soil

& Water Conservation District v. Walters, 2015 IL 117783, ¶ 31. Where a section 2-1401

petition raises a purely legal challenge to a judgment, the standard of review is de novo. Id. ¶ 47.

¶ 11   Defendant asserts that his conviction pursuant to subsections (a)(1) and (a)(3)(B) of the

AUUW statute (720 ILCS 5/24-1.6(a)(1),(a)(3)(B) (West 2004)) must be vacated because the

statute is unconstitutional. Subsection (a)(3)(B) specified that a person committed the offense of

AUUW if he knowingly possessed a firearm that was “uncased, unloaded and the ammunition

for the weapon was immediately accessible at the time of the offense.” 720 ILCS 5/24-

1.6(a)(3)(B) (West 2006).

¶ 12   The State concedes, and we agree, that the rationale expressed in Aguilar applies equally

to subsection (a)(3)(B). Upholding a conviction under subsection (a)(3)(B) would illogically

prohibit the possession of an unloaded gun in the same situation where, under Aguilar, the

possession of a loaded gun is constitutionally protected. There is nothing in Aguilar suggesting

that whether a gun is loaded affects the second amendment “right to possess and use a firearm

for self-defense outside the home.” 2013 IL 112116, ¶ 21. Accordingly, we find subsection

(a)(3)(B) constitutionally invalid under Aguilar.

¶ 13   Further, the supreme court has clarified that Aguilar’s reasoning applies regardless of

whether the offense is a Class 4 or Class 2 felony under the AUUW sentencing provision.

Burns, 2015 IL 117387, ¶ 22 (“our reference in Aguilar to a ‘Class 4 form’ of the offense was

inappropriate” as “[t]here is no ‘Class 4 form’ or ‘Class 2 form’ of AUUW.”). Thus, the fact that

defendant’s prior felony made his AUUW offense a Class 2 offense does not affect the

application of Aguilar to void his conviction.




                                                 -4-
1-14-2130


¶ 14   Under the reasoning of Aguilar, subsection (a)(3)(B) is constitutionally invalid. A

conviction pursuant to a facially unconstitutional statute must be vacated. See People v.

Henderson, 2013 IL App (1st) 113294, ¶ 12 (vacating conviction based on a statutory section

invalidated under Aguilar). Accordingly, defendant’s section 2-1401 petition to vacate his

conviction should have been granted.

¶ 15   Conceding that defendant’s conviction under the plea agreement should be vacated, the

State asks this court to remand this case to the circuit court to permit the State to reinstate six of

the nol-prossed counts. The State asserts those counts “remain constitutional” and that there are

no constitutional or statutory limitations precluding a prosecution on those charges.

¶ 16   Our June 2016 opinion in this matter concluded that we lacked jurisdiction to address the

State’s request to reinstate the nol-prossed counts, as that issue had not been raised in the trial

court. Pursuant to the supreme court’s supervisory order, we now consider the effect of People v.

Shinaul, 2017 IL 120162, in determining whether “the appellate court has jurisdiction to consider

the reinstatement of previously nol-prossed counts following a court vacating a conviction based

on a guilty plea in exchange for remaining counts being nol-prossed.” Only if we have

jurisdiction may we proceed to decide whether the nol-prossed counts can be reinstated.

¶ 17   In Shinaul, defendant pled guilty to one count of AUUW, under the statutory provision

subsequently invalidated by Aguilar. Id. ¶ 1. Pursuant to the plea agreement, the State nol-

prossed several other charges. Id. Defendant completed the full term of his sentence. Id.

¶ 18   The Shinaul defendant subsequently filed a petition under section 2-1401 of the Code,

seeking to vacate his conviction as void pursuant to Aguilar. Id. ¶ 2. The State, “[c]onceding that

defendant’s conviction should be vacated in light of Aguilar, *** filed a motion to reinstate

certain AUUW counts that were previously nol-prossed.” Id. Following a hearing, the trial court



                                                -5-
1-14-2130


agreed that the conviction was void pursuant to Aguilar. Id. ¶ 3. However, the trial court denied

the State’s motion to reinstate the nol-prossed charges. Id. The State filed a motion to reconsider

in which it argued there were no constitutional or statutory limitations barring reprosecution of

the nol-prossed charges. Id. The trial court denied the motion to reconsider, and the State

appealed. Id.

¶ 19    The appellate court determined it lacked jurisdiction and denied the State’s petition for

rehearing. Id. ¶¶ 4-5. However, the supreme court held that there was appellate jurisdiction under

article VI, section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6), because the trial

court order constituted a final judgment. Shinaul, 2017 IL 120162, ¶¶ 10-11. The supreme court

explained that “a ‘final judgment’ is a determination by the circuit court on the issues presented

by the pleadings which ascertains and fixes absolutely and finally the rights of the parties in the

lawsuit.” (Internal quotation marks omitted.) Id. ¶ 10. Shinaul recognized “the issues before the

circuit court were limited to whether the AUUW count to which defendant had pled guilty

should be vacated, whether he should be allowed to withdraw his negotiated guilty plea, and

whether the State should be allowed to reinstate the counts it had nol-prossed.” Id. ¶ 11. “Once

the circuit judge resolved all the pending issues in its written order, the matter terminated ***

allowing the State to seek review, as of right, of the circuit court’s ruling.” Id. ¶ 12.

¶ 20    Proceeding to review the trial court’s denial of the State’s motion for reinstatement, the

supreme court determined that the criminal statute of limitations (720 ILCS 5/3-5 (West 2012))

“serve[d] as an absolute bar to the State’s motion to reinstate the charges it nol-prossed.”

Shinaul, 2017 IL 120162, ¶¶ 15-18 (holding that the limitations period was not tolled by section

2-1401 proceedings). Thus, the supreme court affirmed the judgment of the circuit court. Id.

¶ 20.



                                                 -6-
1-14-2130


¶ 21   In assessing our jurisdiction to consider the State’s request to reinstate nol-prossed counts

in this appeal, we recognize that Shinaul also involved a section 2-1401 petition seeking to

vacate a conviction under a plea agreement. However, Shinaul’s procedural posture differs: in

Shinaul, the State moved the trial court to reinstate nol-prossed charges, and the trial court

decided that motion in the same final judgment that granted the section 2-1401 petition. In this

case, the State raised the issue of reinstatement for the first time on appeal.

¶ 22   This procedural distinction is significant in deciding our jurisdiction to review the

reinstatement issue. In Shinaul, there was jurisdiction to review that issue because it was decided

as part of a final judgment. Shinaul recognized that “a ‘final judgment’ is a determination by the

circuit court on the issues presented by the pleadings” and the trial court’s order was final

because it decided all “the issues before the circuit court,” including the motion for

reinstatement. (Emphases added.) Id. ¶¶ 10-11 (“When the circuit court ultimately denied the

State’s motion ***, a final decision on the State’s motion was entered.”).

¶ 23   Shinaul thus confirms appellate jurisdiction to review the reinstatement of nol-prossed

charges where the State has made a motion for reinstatement in the trial court presiding over the

section 2-1401 proceeding and the motion is decided in a final order. Shinaul does not address

the situation presented here, where the issue of reinstatement is raised for first time on appeal

from the trial court order deciding the section 2-1401 petition.

¶ 24   As Shinaul recognized that article VI confers appellate jurisdiction to review final

judgments by the circuit court and that a final judgment is a determination “on the issues

presented by the pleadings” (id. ¶ 10), we conclude that we lack appellate jurisdiction to consider

an issue not considered by the circuit court in the underlying section 2-1401 proceeding.




                                                 -7-
1-14-2130


Although the trial court entered a final judgment in this case, that judgment was limited to

defendant’s petition to vacate his conviction under a single count of AUUW. The potential

reinstatement of other counts was simply not part of the final judgment from which the defendant

appealed. Thus, we conclude we do not have jurisdiction to review the State’s request for

reinstatement of nol-prossed counts.

¶ 25    We recognize that article VI elsewhere provides that “[t]he Appellate Court may exercise

original jurisdiction when necessary to the complete determination of any case on review.” Ill.

Const. 1970, art. VI, § 6. However, the “case on review” in this appeal is not the original

prosecution that resulted in the plea agreement but rather the separate section 2-1401 proceeding.

See Price v. Philip Morris, Inc., 2015 IL 117687, ¶ 23 (a section 2-1401 petition “is not a

continuation of the original action” but “is an initial pleading that commences a new and separate

cause of action”). The possible reinstatement of nol-prossed charges is not necessary to the

determination of the case on review, which is limited to whether the AUUW conviction should

be vacated under Aguilar. Thus, we do not find that we have original jurisdiction to consider the

reinstatement issue.

¶ 26    Pursuant to the supreme court’s supervisory order, we determine that, notwithstanding

Shinaul, this court lacks jurisdiction to consider the reinstatement of previously nol-prossed

counts following the vacatur of defendant’s conviction. 2 In turn, we do not address the merits of

the State’s request for reinstatement.

¶ 27    For the foregoing reasons, we reverse the trial court’s denial of the section 2-1401

petition, vacate defendant’s conviction, and remand for proceedings consistent with this opinion.


        2
         Our decision does not preclude the State from filing a new indictment or moving in the circuit
court to vacate the nolle prosequi, subject to any statutory or constitutional defenses. People v. Hughes,
2012 IL 112817, ¶¶ 24-25.


                                                  -8-
1-14-2130


¶ 28   Reversed; conviction vacated; cause remanded.




                                            -9-